Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00894-CV

                                  THE CITY OF LEON VALLEY,
                                           Appellant

                                                  v.

                                       Jesse T. RODRIGUEZ,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2018CV02545
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On January 23, 2020, appellant, the City of Leon Valley, filed a motion to dismiss asking

this court to voluntarily dismiss the appeal. We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

We order all costs to be borne by the party that incurred them. See id. R. 42.1(d) (absent agreement

of parties, costs are taxed against appellant).

                                                   PER CURIAM